Citation Nr: 1715126	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-47 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder to include as secondary to service connected post traumatic stress disorder.

2.  Entitlement to service connection for peripheral neuropathy of lower extremities.

3.  Entitlement to service connection for a lung disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to a back disorder.

4.  Entitlement to a compensable rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  The Veteran received the Combat Action Ribbon.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2014 the Board remanded this matter for additional development.  The Board also explained in the introduction to this remand that additional issues addressed in a July 2007 claim were not timely appealed and determined they were not before the Board.  The Board further ordered development of the service connection claims for the back disorder and lung disorder on a secondary basis, hence the Board has characterized these issues to include the secondary claims.  

As noted in the September 2014 Board remand, the Veteran withdrew a Travel Board hearing request in April 2011.

The appeal is returned to the Board for further consideration.

The Board notes that in a correspondence submitted on April 28, 2016 which contained 37 pgs of lay evidence, the Veteran appears to allege that service connection is warranted for neurological manifestations affecting the bilateral upper extremities.  See pg 4 of 37 pg document received 4/28/16 (noting tingling in his fingers).  However, he has not filed a claim for service connection for such disorder and the current appeal is limited to neurological issues with his lower extremities.  In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary. See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Therefore, if the Veteran wishes to file a claim for service connection for a peripheral neuropathy disorder of the upper extremities, he and/or his representative must file the appropriate application(s) with the Agency of Original Jurisdiction.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The issue of entitlement to peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current back disorder, to include degenerative joint disease, did not have its clinical onset in service and is not otherwise related to active duty, and was not caused or aggravated by a service-connected PTSD. 

2.  A current lung disorder, to include asthma, did not have its clinical onset in service and is not otherwise related to active duty, and was not caused or aggravated by any service-connected disability. 

3.  The Veteran's hemorrhoid symptoms more closely approximate the symptoms for constant slight impairment of sphincter control, or occasional moderate leakage.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102, 3.303, 3.310.

3.  The criteria for the assignment a 10 percent rating, but no higher, for hemorrhoids causing impairment of rectal sphincter control with fecal incontinence have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7332, 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The RO sent the Veteran a notice letter addressing all appealed issues in June 2006 prior to the September 2006 rating on appeal, thereby satisfying VA's notification duties.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file, including VA, private and Social Security records.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  As such, the Board finds that it may adjudicate the issues based upon the evidence of record.

In addition, the Veteran was afforded VA examinations on multiple occasions including most recently in June 2016 for all appealed issues.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case.  

The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II. Service connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Absent competent evidence of the existence of a disability, service connection cannot be granted.   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Certain chronic diseases and cancers may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service Connection for a Back Disorder

The Veteran contends in a July 2007 statement that service connection for a back disorder is warranted to include as secondary to service-connected PTSD.  He also has alleged that an in-service illness claimed as encephalitis has resulted in his current lumbar spine disability, which is presently classified as degenerative disc disease L4-5, L5-S1 (claimed as spinal column problems).  See claim filed 4/25/06.  The Board notes that a prior decision of September 1970 rating decision that denied service connection for a "spinal infection" which became final after the Veteran did not appeal it.  However the current claim is for "spinal column problems" that he linked both the claimed encephalitis and also to his service-connected PTSD.  

The Board finds that the current claim for a back disorder classified as a degenerative disease is factually different from the earlier claim which was alleging active residuals of an infection, and is also being claimed as secondary to service connected disorder.  Thus the Board shall consider this matter on a de novo basis rather than on a new and material basis, although the Veteran is attempting to link the current DDD to events in service, including the aforementioned in-service spinal infection.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim); see also Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding that "claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.").

Service treatment records disclose a normal spine examination on enlistment in June 1968 with no orthopedic complaints pertaining to the back in a pre-service report of medical history dated in April 1968.  The service treatment records show no evidence of any complaints of or injury to the lumbar or thoracic spine in service, although a March 1969 record showed complaints of pain the left side diagnosed as muscle strain.  He was seen in November 1969 for complaints of a stiff neck without headache, with decreased neck range of motion of the neck.  Symptoms slowly disappeared with muscle relaxants and the impression of myositis was given.  There was no mention of back problems in this record.  His separation examination of May 1970 again revealed a normal spine.  See 38 pg STRS in VBMS on 7/13/16 at pgs 5, 18, 21, 25, 33.

In support of his claim the Veteran submitted copies of letters he sent to his wife in service in 1969 which included letters from November 1969 describing being treated for an illness he described as spinal meningitis.  He noted that some doctors thought that the Veteran had a virus.  These letters described him having a spinal tape which was extremely painful.  See 37 pg statement in VBMS 4/28/16 at pgs 24, 29, 31.

Post service records showed X-ray evidence of scoliosis and degenerative changes as early as the late 1980's.  A December 1987 chest X-ray showed an incidental finding of mild scoliosis of the thoracic spine.  X-rays from 1989 showed compensatory scoliosis of the lumbar spine and mild degenerative changes involving L3-4 and probable herniated disc at L4-5.  See 43 pg Government Medical Records entered in VBMS on 8/12/98 at pgs 24-28.  

Later in December 1996 he was in a motor vehicle accident (MVA) with a thoracic and lumbar strain and sacroiliitis described as resolving 4 days later.  Radiographic examination on the day of the MVA was significant for bulging discs and spurring in the back.  Radiological findings later in the month described mild to moderate degenerative changes, no frank disc herniation.  Later in May 1997 he was seen for an episode of pain at work when he turned the wrong way.  MRI showed a mild central disc at L4-5, otherwise unremarkable.  X-rays the same month showed minimal degenerative changes.  See 83 pg SSA Med Recs in VBMS on 8/12/98 at pgs 18, 26-32; see also 133 pg SSA recs in VBMS 9/5/97 at pgs 62, 64, 65.  

Thereafter the records from the late 1990's document continued treatment for lumbar spine problems including radiofrequency denervation, injections and physical therapy for diagnosed degenerative disc disease (DDD) and posterior joint syndrome.  See 133 pg SSA recs at pg 3, 7-11, 14, 18, 19, 24, and 26.  

The report of an August 1999 orthopedic examination for Social Security relates a history of the Veteran's back pain starting 2 1/2 years earlier following a MVA with continued symptoms of low back pain radiating down the right leg and more recently the left leg.  Physical examination was positive for limited and painful motion and lumbosacral tenderness.  He was diagnosed with low back pain, rule out sprain, rule out DDD.  See 83 pg SSA recs at pg 59.  A discogram from July 1999 showed 4-level internal disc derangement and X-ray evidence from August 1999 showed disc space narrowing and straightened lordotic curve.  Id at p 62, 69.  

The report of a July 2006 VA spine examination noted a history of service from 1968 to 1970, with 2 tours of duty in Vietnam.  A history of his back pain was said to have begun without antecedent injury many years ago, and the pain radiated into the buttocks and legs.  After a vehicular accident where the Veteran had been rear ended in 1996 a chronic pain syndrome ensued, leading to several rhizotomies in the years 1997 to 1999.   These rhizotomies resulted in temporary relief of pain.  
A second rear-end accident occurred at the beginning of June of this year and caused an increase in the pain with a predilection for radiating down the right leg more so than the left.  Among this symptoms, he complained of a burning sensation in the feet that occurs at night 3 to 4 times a month and is usually gone in the morning.  A detailed physical examination was done clinically and X-rays of the entire spine revealed degenerative disk disease at the C4-05, C5-C6, L4-L5 and L5-S1 levels.  The scoliosis was noted on x-ray and degenerative arthritis was noted along the entire spine.

Following review of the evidence in the claims file and examination of the Veteran, the July 2006 examiner diagnosed the following: Degenerative disk disease at the levels described and degenerative arthritis of the entire spine as described.  The examiner gave an opinion that the service treatment records, to include the induction and separation physicals, reveal no injury or complaint of back pain.  Therefore, it is concluded that the veteran's back pain is unrelated to military service.  

Records from the 2000s show continued treatment for chronic low back pain with radicular symptoms, with a November 2001 record describing the low back pain as dating back to 1997.  See 43 pg Government Facility Records in VBMS 8/12/98 at pg 30.  His diagnosis through 2004 continued to include that of DDD with radicular symptoms into the lower extremities.  See 36 pg CAPRI in VBMS 4/7/03 at pg 1, 7, 13, 16.  Generally the records pointed to post service events such as the MVA as the beginning of his back symptoms, as pointed out in a November 2008 record showing symptoms of spinal pain times 17 years with history of car accident (although this record said the accident was in 1991).  See 140 pg CAPRI in VBMS 8/9/10 at pg 51.  He has continued to treat for low back pain through 2016 with current treatment consisting of morphine.  See 176 pg CAPRI in Virtual VA at pgs 3, 15, 69, 81, 88, 92, 155.  His diagnosis persisted as DDD shown on imaging including his July 2015 MRI.  Id at pg 88.  

None of the treatment records from the late 1980's through 2015 contain medical evidence linking the Veteran's diagnosed back disability to service, nor do they suggest that any back problems are caused or aggravated by his service-connected PTSD.

The Veteran underwent a VA spinal disorders examination in June 2016.  The examiner diagnosed lumbar degenerative joint disease (DJD) with approximate onset date in 1989.  The medical history was that the symptoms were exacerbated by motor vehicle injury approximately 1997.  Chronic progressive symptoms of low back pain were noted to continue till present.  Following a review of the evidence in the claims file and physical examination, the examiner provided the following opinions as to the etiology of the diagnosed disorder of lumbar DJD.  First the examiner opined that the diagnosed DJD is less likely as not caused by lumbar puncture procedures during service.  The rationale was that medical literature review reveals that lumbar puncture is not a known risk for DJD.  No other lumbar complaint, evaluation, or diagnosis was found in the military medical record.  The examiner opined that lumbar joint degeneration is a common finding in the aging process and is influenced by several factors.  The veteran was noted to have risk factors associated with adverse progression of DJD such as smoking and opiate dependence.  The findings of the July 2006 VA examination were noted to be consistent with this opinion.  The Veteran's personal letters written during service, describing pain symptoms associated with lumbar puncture, are not consistent with the future onset of DJD.  

The June 2016 examiner also provided an opinion that the Veteran's lumbar DJD is less likely as not caused by or aggravated by PTSD.  The rationale was that lumbar DJD is caused by mechanical stress over time and is influenced by genetic predisposition, various destructive diseases or injuries, smoking and other lifestyle health choices.  PTSD was not known in the medical literature as a cause of or aggravating factor in the onset or progression of lumbar DJD.

Upon review of the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for a back (or lumbar spine) disorder to include as secondary to service connected PTSD.

The Board places significant weight on the findings and opinion of the June 2016 VA examination opinion which considered the relevant medical evidence and lay history of the lumbar puncture in service and concluded that the Veteran's diagnosed degenerative disease of the spine was not caused by any incident in service, including his reported lumbar puncture.  The examiner provided a rationale for this conclusion and also found that the degenerative disease was not manifested until 1989, decades after service.  This finding is supported by the medical evidence showing no evidence of degenerative findings until that year.  The 2016 examiner noted that he had risk factors for DJD, such as smoking and opiate dependence.  The Board also notes that no other competent medical evidence contradicts these unfavorable opinions as to the etiology of his back disorder.  

As for whether any lumbar spine disorder is being caused or aggravated by his service connected PTSD, the June 2016 VA examiner provided an unfavorable opinion finding no cause or aggravation by the PTSD, accompanied by adequate rationale.  In this regard, the examiner noted that Veteran's risk factors such as smoking and other lifestyle health choices.  Additionally, the examiner appears to have conducted research and stated that PTSD is not known in the medical literature as a cause of or aggravating factor in the onset or progression of lumbar DJD.  For these reason, the Board finds that this opinion, weighing against secondary service connection, deserves much weight.  There is noted to be no competent medical evidence of record shown to contradict this finding.  

Thus the Board finds that the preponderance of the competent medical evidence fails to show entitlement to service connection for a back disorder on a direct basis, or on the basis of arthritis developing within the one year presumptive period contemplated by 38 C.F.R. § 3.307, 3.309.  Additionally the preponderance of the evidence is against a grant on a secondary basis to his PTSD under 38 C.F.R. § 3.310.  

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is competent to report symptoms of his claimed back disorder and to report a continuity of symptoms since service.  However, he is not competent to diagnose any back disorder that requires performance of a specialized examination or diagnostic testing because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a current back disorder that was incurred during service or is otherwise secondary to his PTSD, are outweighed by the competent medical evidence, as described above.  

Additionally, the Board notes that the evidence weighs against a finding of service connection on the basis of continuity of symptomatology for chronic diseases (here arthritis) list in 38 C.F.R. § 3.309.  Indeed, the 2016 VA examination report provides competent medical evidence stating such did not manifest until 1989, which is many years after the Veteran's discharge from active service.  

As the preponderance of the evidence is against the claims for service connection for any back disorder, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107(b).

Service Connection for a Lung disorder 

The Veteran contends that service connection for a lung disorder he has claimed as COPD began in service, alleging that it was first manifested as pneumonia that was treated in service.  Alternately he has asserted that his lung disorder is related to or aggravated by his back condition, specifically in his November 2006 NOD.  

Service treatment records disclose normal lungs on enlistment examination in June 1968, with no complaints of lung issues in the pre-entrance report of medical history.  During the first week March 1969 he was treated for symptoms that began with symptoms including sore throat and coughing, with an initial impression of acute bronchitis and later confirmed to be pneumonia after X-ray showed hilar cloudiness on the left lung.  However by March 13-14, his cough was still present but his temperature was 98.6 degrees, there was no chest pain, and his chest X-ray was normal.  Later in June 1969 he was treated for pharyngitis with symptoms of swollen glands, nose bleed and headaches.  He underwent a mono test in July 1969.  His lungs were normal on separation examination in May 1970.  See 38 pg STRS in VBMS on 7/13/16 at pgs 5, 10-18, 25, 33.

In support of his claim the Veteran submitted copies of letters he sent to his wife while in service in 1969.  These include letters from March 1969 describing him as being treated for an illness initially described as bronchitis, but later was diagnosed as pneumonia.  See 37 pg statement received in VBMS 4/28/16 pg 10, 18.  

The report of an August 1970 VA examination addressed his hemorrhoid complaints but included examination findings of clear lungs.  His chest X-rays done at the same time were within normal limits.  See 38 pg STRS in VBMS on 7/13/16 at 25.

Post service treatment records show no evidence of respiratory/lung issues until decades after service.  Records from the late 1980's focused mostly on other medical issues but do include chest X-ray findings of clear lungs.  This includes normal lung findings in January 1988, December 1989, and February 1996.  
See 43 pg Government Facility records in VBMS 8/12/98 at pg 24, 28; 83 pg SSA recs at pg 34.  

In December 2002 the Veteran was diagnosed with asthma and pneumonia, and while describing his symptoms, he shared that he had a terrible case of pneumonia in the service.  A chest CT of the same month revealed findings of elevated left leaflet of the diaphragm; lingula air space process probably inflammatory in nature.  A January 2002 chest X-ray likewise showed poor inspiration of the chest with minor changes of the left lung base.  His annual physical of December 2002 noted treatment for pneumonia 2 weeks earlier, with current findings of a few crackles of the lower lobe.  See 43 pg Government Facility records in VBMS 8/12/98 pages 
41-43; see also 49 pg medical records non-governmental records received 8/12/98 (note apparent error in receipt date entry) pgs 3, 4, 28, 29.  

Records from 2003 show that in June 2003 he was treated for diagnosed asthma with Albuterol, with good response, and PFT findings of FEV-1 at 91% predicted; FVC 16A of 97% predicted and FEF of 77% predicted.  He was assessed with environmental allergies and asthma.  See 83 pg CAPRI received 3/22/04 at pg 4-49.  In June 2006 he was treated for pneumonia which was deemed resolved by June 16, 2006.  Later in October 2006 he was seen for a productive cough that lasted 10 days and was worsening, with a history of pneumonia noted.  He was diagnosed with bronchitis.  See 25 pg CAPRI in VBMS on 4/10/07 at pgs 4, 8, 9, 18.  

The report of a July 2006 VA examination which in part included examination of the respiratory system noted the following history.  The veteran reported that while in the service he had pneumonia and over the past couple of years has had an asthmatic condition, with a history of pneumonia in the fall, requiring antibiotics but no hospitalization.  He reported having had a pneumonia last month.  The veteran has the occasional cough, particularly on exertion with associated dyspnea.  The veteran had taken inhaled Albuterol with some relief in the past and was currently being started on an unidentified medication for the condition.  The Albuterol did help the veteran but tended to get him excited.  The veteran reports no hemoptysis, generally no continuous sputum production save for times of infection and no chest pain.  The veteran reported that a past chest x-ray revealed atelectasis at the time of an infection.  He had a past history of smoking 1 pack per day for a 20-year period that ended about 15 years ago.  

Physical examination revealed him to be of good color without acral or central cyanosis; a blood pressure of 118/82, pulse regular at 78 and a respiratory rate of 
14 at rest and unlabored.  There was no jugular venous distention or cervical or supraclavicular lymphadenopathy.  The chest in the back revealed a scoliosis, as previously mentioned with normal bilateral diaphragmatic excursion and clear lung fields in both phases of the respiratory cycle.  The heart was enlarged to percussion.  Its rate and rhythm regular and no murmurs or gallops were noted.  There was no evidence of peripheral edema or clubbing.  Pulmonary function tests reveal a slight obstructive airway disease in the mid expiratory phase suggesting small airway disease that responded significantly to bronchodilator therapy.  The impression was of chronic obstructive pulmonary disease (COPD) with some element of reactive airway disease.  The examiner gave an opinion that the Veteran had one episode of pneumonia while in the service; several colds and one infectious pharyngitis.  The examiner opined that these isolated in-service incidents cannot be held directly responsible for the veteran's current pulmonary condition.

By November 2009 he was complaining of on and off asthma symptoms and mentioned worsening breathing difficulties when out in the woods.  His symptoms were improved by Albuterol.  Examination showed clear lungs with no wheezing and he was diagnosed with asthma, mild-moderate, currently asymptomatic.  
See 42 pg CAPRI records received 8/9/10 at pg 14-15. 

Records from 2010 through 2012 are significant for some radiographic findings of lung abnormalities as follows:  Sept-2010 (CT): Multiple sub-centimeter lung nodules; June 10, 2011 (CT-Chest): Stable sub-cm nodules and new2.5x2.2-cm right upper lobe (RUL) lesion; June 17, 2011 (PET-CT): No abnormal metabolic uptake.  RUL lesion is smaller compared with June 10, 2011 CT and PET negative; and Nov-2011 (CT-Chest): Findings are stable or improved.  See 351 pg CAPRI in Virtual VA 4/14/16 at pg 244-245.  The notes regarding these findings disclosed that a new RUL lesion noted in June 2011 was likely from a resolving pneumonia and was noted to be shrinking in size and he was stable or improved by November 2011 and remained stable through 2012.  See 351 pg CAPRI in Virtual VA at pgs 244, 249, 282, 289, 298, 307, 315. 

In addition to asthma and episodes of bronchitis, the Veteran was also treated by pulmonary clinic for sleep apnea.  See 42 pg records received 8/9/10 at pg 32; see also 140 pg CAPRI at pg 7-8, 15, 21, 67.

The report of a June 2016 respiratory disorders examination diagnosed asthma.  The history of onset of asthma symptoms was approximately 2006 with variable intermittent symptoms until present.  No complaints of symptoms were shown in the medical record for greater than one year. His last medication refill for asthma was 6 months ago. Following review of the claims file and examination of the Veteran, the examiner gave an opinion that the Veteran has a diagnosis of asthma that is less likely as not caused by service.  The rationale was as follows.  Review of veteran's STR showed several evaluations of isolated upper respiratory tract infections that were limited in duration.  No documentation of asthma was found in the STRS.  The medical record was silent for asthma until diagnosis and treatment in 2006.  The examiner stated that nexus therefore cannot be established, pointing out that asthma/COPD etiology is found in a combination of genetic pre-disposition and environmental exposure such as allergens and smoking. 

As for secondary service connection the June 2016 examiner gave an opinion that the veteran's asthma is less likely as not caused by or aggravated by the veteran's lumbar degenerative joint disease.  The rationale was that there is no medical scientific evidence for lumbar degenerative joint disease as the etiology of, or a risk factor for, asthma onset or progression.  

Upon review of the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for a pulmonary (also known as lung or respiratory) disorder to include as secondary to a back disorder.

The Board places significant weight on the findings and opinions of the 2006 and 2016 VA examination reports.  In this regard, the Board notes the finding that the inservice episodes of respiratory disorders including pneumonia were acute and transitory and resolved without residuals.  The Board points out that the June 2016 VA examination opinion concurred with the July 2006 findings that the isolated respiratory infections in service were limited in duration.  Based on the specialized medical training, the June 2016 VA examiner also found that the currently diagnosed asthma was not manifested until 2006, decades after service.  The June 2016 examiner provided adequate rationale that a nexus cannot be established between the inservice acute and transitory illnesses and the current asthma/COPD diagnoses.  The Board notes that none of the competent medical evidence of record is shown to contradict these findings and opinions.  

As for whether any respiratory pathologies are being caused or aggravated by his service connected back disorder, there is no need to further address this question as the back disorder has been found to not be service connection.  As such, there is no legal entitlement on this basis.  Notwithstanding the lack of legal entitlement, the June 2016 VA examiner provided an opinion and rationale as to why the back disorder did not cause or aggravate his pulmonary disorder.  

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.   

In this case, the Veteran is competent to report symptoms of his claimed pulmonary disability and to report a continuity of symptoms since service.  However, he is not competent to diagnose any pulmonary disorder that requires performance of a specialized examination or diagnostic testing because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a current pulmonary disorder that was incurred during service or is otherwise secondary to a back disorder, are outweighed by the competent medical findings noted during examination conducted by a medical professional. 

As the preponderance of the evidence is against the claims for service connection for any pulmonary disability the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002).

Increased Rating for Hemorrhoids

Service connection has been established for hemorrhoids, based on evidence showing treatment for hemorrhoids.  The RO has evaluated the Veteran's hemorrhoids as 0 percent disabling under Diagnostic Code 7336.  He filed his claim for an increased rating in April 2006.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Diagnostic Code 7336 provides a noncompensable evaluation for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation requires large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating requires hemorrhoids with persistent bleeding and secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

The Veteran has alleged episodes of fecal leakage from the hemorrhoids, thus the Board finds it also appropriate to consider rating his hemorrhoids under the criteria for rating impairment of rectal sphincter control with fecal incontinence under Diagnostic Code 7332.  Under this criteria, the following ratings apply: a noncompensable rating is warranted for healed or slight impairment of sphincter control without leakage; a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.

The Veteran contends that an increased rating is warranted for his hemorrhoids.  In his November 2006 NOD he contended that he recently underwent a colonoscopy in homes of eliminating stool and blood on his underwear but that he still had these problems even with using creams and wipes.  He indicated it was starting to interfere with his walking.  His underwear became soiled during flare-ups.  In his October 2009 substantive appeal he reported flare-ups up to 6 times a year.  He noted continued hemorrhoids in his recent statement of April 28, 2016.  

In February 2006, the Veteran was referred for GI evaluation with a chief complaint of fecal incontinence which had been going on for 5-6 months.  He reported regular bowel movements but with some dripping coming out in between movements leading to the effect of soiling his underwear which sometimes made a real mess.  He was noted to have had hemorrhoidectomies twice in the past with the most recent one 20 years ago.  He had skin breakage and itching once in a while around the anus.  No other symptoms were reported.  Examination done by primary care 
3 weeks earlier revealed normal sphincter tone, normal prostate and heme negative stool.  The assessment was new onset fecal incontinence with a planned procedure to search for bowel abnormalities and rectal abnormalities.  Plans included ordering him over the counter hemorrhoid ointment preferably with lidocaine for itching and skin breakage.  See 142 pg CAPRI in Virtual VA on 4/14/16 at pg 55-56.  
A colonoscopy for fecal incontinence and cancer screen disclosed non-bleeding internal hemorrhoids.  See 25 CAPRI in VBMS 4/10/07 at pg 25.  

The report of a July 2006 VA examination of the rectum and anus noted persistent hemorrhoids over the years.  A relatively recent colonoscopy was noted to have identified internal hemorrhoids.  The hemorrhoids were said to bleed 3 to 4 days three times a month.  They were painless.  Bowel habit were regular and sphincter control as identified on a recent gastroenterology clinic visit was considered normal.  The diagnosis was internal hemorrhoids with effects as described.

The report of an August 2007 VA examination of his rectum and anus noted the history of having a hemorrhoid and complaints of anal itching.  Occasional bleeding from the hemorrhoid 2-3 times a week was reported, but there was no fecal incontinence.  There was no current treatment.   There was no history of rectal prolapse, anal infection, proctitis, fistula, or neoplasm.  He could perform his occupational functioning and daily activities.  Physical examination revealed no evidence of colostomy, no fecal leakage, no fissure and no signs of anemia.  His hemorrhoid was internal and reducible, without thrombosis or evidence of bleeding or rectal prolapse.  He had normal sphincter tone.  The diagnosis was internal hemorrhoid occasionally symptomatic.

A November 2009 VA behavioral health document contained complaints from the Veteran of his hemorrhoids affecting his walking at times.  See 281 pg CAPRI in Virtual VA 4/14/16 at pg 143.  

The report of a June 2010 VA examination diagnosed internal hemorrhoid.  Regarding symptoms the Veteran had itching but no diarrhea, pain, tenderness, swelling or perianal discharge.  There was no fecal incontinence.  The Veteran did not use any pad.  There was no thrombosis but there was occasional bleeding from the hemorrhoid 2 to 3 times a week.  Current treatment consisted of Preparation-H and ointment.  There was no surgery, no trauma to the rectum and anus.  Occasionally he had a prolapse of the hemorrhoid and rectal bleeding on and off.  There was no anal infection, proctitis, fistula or neoplasm.  He could do his occupation functioning and daily activities.  The Veteran has had hemorrhoidectomy 5 times.  There were no findings of colostomy, fecal leakage, anemia, or fissure.  His lumina size was normal.  His hemorrhoid was internal and not thrombosed or bleeding.  He had no rectal prolapse or sphincter tone damage.  
The Veteran had problems with sitting because of the hemorrhoid.  The examiner commented that the Veteran s hemorrhoid bleeds and he gets soiled clothes because of the bleeding.  He was not able to do prolonged sitting more than 15 to 20 minutes because of the hemorrhoid also could not strain because of the prolapsed hemorrhoid.  

In April 2016 the surveillance colonoscopy disclosed internal hemorrhoids.  See 176 pg CAPRI entered VBMS 4/14/16 at pg 21.  

The report of a June 2016 VA examination for hemorrhoids noted the history of onset of hemorrhoid symptoms approximately 1969 and he underwent hemorrhoidectomy three times between 1969 and 1978.  Intermittent discomfort and small amounts of bleeding continued to present.  He did not take continuous medication for the diagnosed conditions.  His diagnoses and symptoms were mild to moderate internal or external hemorrhoids intermittent limited bleeding and discomfort.  Physical examination was normal; no external hemorrhoids, anal fissures or other abnormalities were noted.  Laboratory testing was noted to include CBC for anemia due to any intestinal condition.  The April 2016 labs included findings of Hemoglobin: 11.7; Hematocrit: 35.3; White blood cell count: 5.6; Platelets: 147.  Also the summary from an April 2016 colonoscopy disclosed internal hemorrhoids (non-bleeding), no external hemorrhoids.  
The functional impact was that there was no impact on his ability to work from the rectum/anus disorder.  

The evidence also reveals that the Veteran was treated for anemia at various times throughout this appeal.  This includes a June 2006 record noting a recent hospitalization for pneumonia earlier the same month, and he was also told he had anemia.  See 142 pg CAPRI in Virtual VA at pg 39-40.  In September 2010 he was referred to hematology to follow up mild anemia with a history of normal blood counts through 2007 with no determination until August 2009 when he was noted to have mild normocytic anemia and a history of being turned down for donating blood in late 2007 due to anemia.  At present time he had increased fatigue for the past 3-4 months.  Following evaluation he was assessed with mild normochromic/normocytic anemia which occurred between August 2006 and August 2010.  His medical history suggested it was present since 2007 with differential diagnoses likely either anemia of chronic disease (i.e. pulmonary) or a low risk myelodysplasia.  He was not iron deficient.  Further followup by hematology in December 2010 diagnosed him with transient normochromic normocytic anemia which appeared resolved.  Hematology follow-up in June 2011 indicated that he had mild intermittent normocytic anemia of chronic disease and in February 2012 the mild anemia had resolved with no other hematological issues at this time and no further followup needed.  None of the medical opinions suggested that the anemia was caused by his hemorrhoids.  Even if it did, the weight of the evidence (as described below) does not show persistent bleeding, which is part of the criteria (along with anemia) for a 20 percent rating under DC 7336.

Having reviewed the evidence from the pendency of this appeal, the Board finds that it as likely as not reflects that the Veteran's hemorrhoid symptoms more closely resemble the symptoms for constant slight impairment of sphincter control, or occasional moderate leakage.  Although the VA examination reports from July 2006, August 2007, June 2010 and June 2016 do not disclose actual fecal incontinence per se, the complaints of soiling his clothes were documented in the June 2010 VA examination, which attributed the soiling due to blood.  The Veteran's lay statements and other medical records including the colonoscopy records from February 2006 disclose symptoms of leakage both of blood and fecal matter soiling his clothes during flare-ups.  The Board finds the Veteran competent to report the soiling/staining of his clothes and has no reason to doubt his credibility on this topic.  As such, the Veteran's symptoms more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7332.  However, the symptoms do not more nearly approximate that a 30 percent rating is warranted under this criteria as there is no evidence of occasional involuntary bowel movements, necessitating wearing of a pad.  As set forth above, the evidence does not reflect that the Veteran requires the use of a pad; and, he has denied using such.  

The Board has also considered whether a higher rating is warranted under his former DC 7336.  In this regard, evidence does not reflect symptoms more nearly approximating a 20 percent rating under this DC for rating hemorrhoids.  The Board does not find the evidence to more nearly approximate persistent bleeding and secondary anemia or fissures.  In this regard, the Board acknowledges the evidence of record showing some bleeding, such as intermittent, limited bleeding at the 2016 VA examination, bleeding 2 to 3 times per week at the 2010 VA examination, and non-bleeding internal hemorrhoids on cancer screen in 2006.  Although he was noted to sporadically be treated for anemia between 2006 and 2012, none of the records addressing this anemia indicated that it resulted from his hemorrhoids.  In fact the report from hematology as noted above indicated it was likely due to chronic illness rather than from hemorrhoids.  Accordingly a higher rating is not warranted under Diagnostic Code 7336.  

Other potentially applicable rating codes require fistula of the intestine, peritonitis, stricture of the anus, prolapse of the rectum, pruritus ani, or hernia, which are not present in the Veteran's case, and so are not appropriate to rate the Veteran's disability. 38 C.F.R. § 4.114, DC 7330, 7331, 7333, 7334, 7336-7340.

In sum, the Board finds that from the pendency of this appeal a 10 percent rating, but no more, is warranted for the Veteran's hemorrhoids.  


ORDER

Entitlement to service connection for a back disorder is denied.
 
Entitlement to service connection for a pulmonary (lung) disorder is denied.

Entitlement to a 10 percent disability rating for hemorrhoids is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regarding the claimed peripheral neuropathy of the lower extremities, it is again necessary to remand this issue for further development.  The Veteran, who has confirmed Vietnam service, has alleged in a lay statement received in April 2016 that he has hand symptoms of tingling in his feet "my whole life."  See pg 4 of 37 pg document received 4/28/16.  The evidence obtained since the September 2014 remand suggests that the Veteran may have a possible peripheral neuropathy related to herbicide exposure.  Of note records obtained in April 2016 disclose that in February 2014 he was taking Neurontin for burning sensation of the bilateral feet secondary to Agent Orange exposure.  See 351 pg CAPRI in Virtual VA on 4/14/16 at pgs 75, 77.  

The VA examination conducted in June 2016 provided an opinion that the Veteran has no current diagnosed peripheral nerve condition, and the rationale was that review of the medical record fails to provide a definitive peripheral neuropathy diagnosis.  However this opinion does not appear to consider the findings from the February 2014 records.  Additionally earlier evidence shows that in November 2008 he was taking Neurontin for peripheral neuropathy with history of Agent Orange exposure and he has given a lay statement in April 2016 alleging that he's had neurological symptoms affecting his bilateral feet since service.  See 140 pg CAPRI in VBMS 8/9/10 at pg 51; see also 37 pg statement by the Veteran submitted to VBMS 4/28/16 pgs 1-10.  The Board further notes that the June 2016 VA examination provided normal findings on neurological examination of the bilateral lower extremities, but did not include neurological testing such as was conducted for the upper extremities in August 2014.  See 351 pg CAPRI in Virtual VA on 4/14/16 at pg 85.  

Any veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The list of diseases that are deemed associated with herbicide exposure includes early-onset peripheral neuropathy.  However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii). 

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 173, 54763 (Sept. 6, 2013).  The amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, the revised provisions did not change the requirement that peripheral neuropathy must have become manifest to a compensable degree within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.

However, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  This determination may include actual exposure to herbicides as opposed to presumed exposure.

In light of the recent evidence obtained, further development, including a more detailed examination, is needed as to whether the Veteran has peripheral neuropathy of the lower extremities that either became manifest to a compensable degree within one year after the last date of exposure in Vietnam (reported to be May 1970 per his March 2003 application for compensation and supported by the STRs and SPRS) or if not manifest within one year of last exposure, is due to a disease or injury in active service to include such exposure.

Given the need to remand this matter, any recent VA treatment records pertinent to this claim are constructively of record and must be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all current VA treatment records from the VAMC from June 2016 to the present.

2.  Following completion of the above, schedule the Veteran for VA examination by a VA clinician, preferably a specialist in neurological disorders (if such specialist is not available to conduct the examination, the send the examination report to such specialist for a records review), to determine if the Veteran has a peripheral neuropathy disability of the lower extremities related to a disease or injury in active service.  All indicated testing, including electrodiagnostic testing should be conducted.  The claims folder should be reviewed by the examiner to become familiar with the pertinent medical history.  The examiner is requested to address the following:  

a.  Does the Veteran have a current disability of peripheral neuropathy of the left and/or right lower extremity shown during the appellate period (beginning April 2006)?  If so, identify the diagnosis and evidence used to support the diagnosis or diagnoses.

b.  If a diagnosis of peripheral neuropathy is provided, is it is it at least as likely as not that any current disability of peripheral neuropathy of the left and/or right lower extremity was manifested to a compensable degree within one year of his last exposure to herbicides in Vietnam in May 1970?

c.  If not, is it at least as likely as not that any disability of peripheral neuropathy of the left and/or right lower extremity present is the result of a disease or injury in active service, or had its onset in such service, including his exposure to herbicides?  

d.  The examiner should provide comprehensive reasons for this opinion.  The examiner should discuss the findings of peripheral neuropathy for which he was described as taking Neurontin with a history of Agent Orange exposure in Vietnam shown in the November 2008 and February 2014 VA outpatient records.  

e.  The Veteran is competent to report symptoms and observable history.

f.  If the requested opinion cannot be provided without resort to speculation, court cases require that examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.   

3.  If the benefit sought remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


